[sdagreement001.jpg]
EMPLOYMENT AGREEMENT This Agreement made this 19th day of February, 2018.
BETWEEN: POLARIS MATERIALS CORPORATION, a company incorporated under the laws of
the Province of British Columbia and having a registered and records office at
2900 — 550 Burrard Street, Vancouver, British Columbia, V6C 0A3 (hereinafter
called the "Corporation") OF THE FIRST PART AND: SCOTT WILLIAM DRYDEN, of 4720
Rutland Road, West Vancouver, British Columbia, V7W 1G7 (hereinafter called the
"Employee") OF THE SECOND PART WHEREAS: A. The Board of Directors of the
Corporation is of the opinion that the Employee has extensive background
relevant to the industry in which the Corporation is engaged and has the skills
and abilities to acquire an extensive background in and knowledge of the
Corporation's business and become a valued senior executive of the Corporation;
B. The Board of Directors recognizes that it is in the best interest of the
Corporation and its shareholders to promote the Employee to the position of
Regional Vice President and General Manager; C. The Corporation and the Employee
further wish to provide for the compensation to be paid to the Employee and
other matters respecting his employment by the Corporation; and D. The
Corporation and the Employee in consideration of the mutual covenants contained
herein agree as follows: 1. EMPLOYMENT, TERM, POSITIONS AND DUTIES 1.1
Employment The Corporation hereby employs the Employee and the Employee hereby
accepts full-time employment upon the following terms and conditions.
LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement002.jpg]
Page 2 of 10 1.2 Term The employment of the Employee by the Corporation
commenced August 15, 2014. The employment of the Employee under this Agreement
commences February 19, 2018 and shall continue indefinitely thereafter, unless
terminated pursuant to Section 1.3 or Section 4 (“Term”). 1.3 Resignation The
Employee may resign from the Corporation by providing three (3) months' notice
to the Corporation. The Corporation may, in its sole discretion, waive or reduce
such notice, in which case the Employee's resignation shall take effect and the
Employee's employment shall terminate on a date to be determined by the
Corporation and neither party shall have any rights or obligations pursuant to
this Employment Agreement except those specifically set out in Section 5.6. Upon
the Employee's resignation taking effect, the Employee will resign as an
officer, director and employee of any of the Corporation's subsidiaries or
affiliated companies. 1.4 Position The Employee shall serve as Regional Vice
President and General Manager shall perform such duties and assume such
responsibilities consonant with his position as an executive of the Corporation
and further will perform such duties and responsibilities as the Senior Vice
President and Chief Operating Officer of U.S. Concrete, Inc. may require and
assign to him. The Employee shall report to the Senior Vice President and Chief
Operating Officer of U.S. Concrete and shall serve as an officer and/or director
of the Corporation and such relates and affiliated companies as are requested of
him. 2. THE EMPLOYEE'S OBLIGATIONS 2.1 Full Time and Effort During the Term, the
Employee shall devote his full time and effort and attention to the best
interests of the business, operations and affairs of the Corporation, its
parent, affiliates and associates. The Employee may become a director of other
corporations with the prior written consent of the Senior Vice President and
Chief Operating Officer of the Company. 2.2 Post-Termination Restrictions on
Solicitation of Customers or Employees The Employee recognizes and understands
that in performing the duties and responsibilities of his employment as provided
in this Agreement, he will occupy a position of high fiduciary trust and
confidence, pursuant to which he will develop and acquire wide experience and
knowledge with respect to all aspects of the businesses carried on by the
Corporation and its affiliates and the manner in which such businesses are
conducted. It is the express intent and agreement of the Employee and of the
Corporation that such knowledge and experience shall not be used in any manner
which would be detrimental to the business interests of the Corporation and such
affiliates whether during the currency of his employment by the Corporation or
at any time following the termination of his employment with the Corporation.
The Employee acknowledges that the Corporation has invested substantial time,
effort and expense in compiling its confidential, proprietary and trade secret
information and in assembling its present staff of personnel and obtaining
customers. In order to protect the confidentiality of the Corporation's
confidential, proprietary and trade secret information, during Employee's
employment with the Corporation and for a one year period immediately following
the termination of that employment with the Corporation. LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement003.jpg]
Page 3 of 10 The Employee agrees that all customers of the Corporation that the
Employee services during the Employee's employment with the Corporation, and all
prospective customers from whom the Employee has solicited business while in the
employ of the Corporation, shall be solely the customers of the Corporation. The
Employee agrees that he shall not, either directly or indirectly, solicit
business, as to products or services competitive with those of the Corporation,
from any of the Corporation's customers or prospective customers with whom the
Employee had contact within two years prior to the Employee's termination. The
Employee agrees that he will not directly or indirectly induce or solicit any of
the Corporation's employees to leave their employment with the Corporation
within two years prior to Employee's termination. 2.3 The parties recognize that
a breach by the Employee of any of the covenants herein contained in Sections
2.2 and 2.6 would result in damages to the Corporation and that the Corporation
could not be adequately compensated for such damages by monetary award.
Accordingly, the Employee agrees that in the event of any such breach, in
addition to all other remedies available to the Corporation at law or in equity,
the Corporation shall be entitled as a matter of right to apply to a court of
competent jurisdiction, in British Columbia, for such relief by way of
restraining order, injunction, decree or otherwise, as may be appropriate to
ensure compliance with the provisions of this Agreement. 2.4 The parties further
agree that a breach by the Employee of any of the covenants contained in
Sections 2.2 and 2.6 will be cause for termination of the Employee's employment
and of the Corporation's obligations under this Agreement and will nullify and
make void the obligation that the Corporation has to make the payments referred
to in subsections 3.6 and 4.3(b), and the Corporation will have no obligation to
provide the Employee with bonuses, severance pay or notice of termination or
compensation in lieu of notice. Where such payments have already been made, the
Employee agrees to reimburse the Corporation the amount paid. Where the Employee
fails to reimburse the Corporation, the amount paid to the Employee shall be a
debt due and owing from the Employee to the Corporation. 2.5 The parties agree
that all restrictions in this Agreement are necessary and fundamental to the
protection of the business of the Corporation and are reasonable and valid, and
all defences to the strict enforcement thereof by the Corporation are hereby
waived by the Employee. 2.6 Disclosure of Information The Employee further
recognizes and understands that in the performance of his employment duties and
responsibilities as provided in this Agreement, he will acquire knowledge of a
wide variety of non-public information concerning the business of the
Corporation and its affiliates and associates. The Employee therefore agrees
that, except with the permission of the Corporation, he will not use such
non-public information for any reason other than for the business of the
Corporation or disclose such non-public information to any unauthorized person.
2.7 The Employee agrees that upon termination of the Employee's employment for
any reason, the Employee will return to the Corporation all assets of the
Corporation including any documents, recordings or other format upon which
information of the Corporation is stored. LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement004.jpg]
Page 4 of 10 3. COMPENSATION 3.1 Base Salary Effective April 1, 2018, the
Employee's annual base salary will be $285,000 per annum, which salary shall be
reviewed annually by the Compensation Committee of the Board of U.S Concrete,
Inc. (“Compensation Committee”) and adjusted accordingly each year, if
warranted, as determined in the sole discretion of the Compensation Committee.
The adjustments to the Employee's salary shall recognize the Employee's
performance and contribution to the Corporation and the performance of the
Corporation. The Employee's base salary shall be payable in substantially equal
semi-monthly instalments in arrears, subject to such payroll withholding
deductions as may be required by law. 3.2 Equity Incentives Subject to the
approval of the Compensation Committee, the Employee shall be eligible to
participate in U.S Concrete, Inc.’s equity incentive plans, as determined by the
Compensation Committee, in accordance with the terms and conditions of the
applicable plan. 3.3 Other Benefits The Employee shall be eligible to
participate in all employee benefit plans and programs in effect for executive
and key management employees of the Corporation to the extent of and in
accordance with the rules and agreements governing such plans and programs so
long as such plans and programs are in effect, which plans and programs may be
amended, deleted or revised from time to time as the Corporation in its sole
discretion determines. The Corporation shall provide the Employee with the use
of one non-reserved office parking space or a financial contribution to travel
expenses of equivalent value. 3.4 Expenses The Corporation shall reimburse the
Employee for reasonable expenses incurred by him in the performance of his
duties and responsibilities hereunder in accordance with company policy. 3.5
Vacation The Employee shall be entitled in each calendar year to paid vacation
in accordance with the Corporation's executive vacation policy as it exists from
time to time, commencing with a minimum entitlement of four (4) weeks paid
vacation, to be taken at such time or times as the Employee may select and as
the Corporation may reasonably approve having regard to the business, affairs
and operations of the Corporation and its affiliates. If the Employee is
employed for only a part of such year, such vacation entitlement shall be
prorated as though it were accruing from day to day. 3.6 Bonuses Subject to the
approval of the Compensation Committee, the Employee shall be eligible to
participate in U.S. Concrete, Inc.’s annual bonus plan, subject to the terms and
conditions of that plan. The target award for the Employee’s position is 35% of
base salary. The bonus plan will be based on individual targets set by the
Senior Vice President and Chief Operating Officer of U.S. Concrete, Inc.
LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement005.jpg]
Page 5 of 10 4. TERMINATION 4.1 Notwithstanding anything in this Agreement to
the contrary, the Corporation may terminate the employment of the Employee for
just cause by giving written notice to the Employee of its intention to
terminate this Agreement on the date specified in such notice. If the Employee's
employment is terminated for just cause, the Employee shall not be entitled to
any severance, notice of termination or compensation pursuant to the termination
provisions of this Agreement. For the purposes of this agreement, the
Corporation shall have "just cause" to terminate the Employee upon: (i) The
Employee's indictment for any crime involving monies or other property or any
felony, crime, or any offence of moral turpitude, or fraud, embezzlement, theft,
dishonesty, wilful misconduct, or deliberate injury to the Corporation, its
related companies or its subsidiaries in the performance of his duties
hereunder; (ii) The Employee's intentional or grossly negligent refusal or
failure to perform his duties or carry out directions of Senior Vice President
and Chief Operating Officer U.S. Concrete, Inc. which is not cured within ten
(10) days of notice of such refusal or failure to perform his duties; (iii) The
Employee's material breach of any material provision of this Agreement which
breach is not cured within ten (10) days of notice of such breach; or (iv) Any
misappropriation by the Employee of funds or property of the Corporation, its
related companies or its subsidiaries. Notwithstanding anything to the contrary
contained in this Agreement, the Employee shall not have the right to cure any
event constituting "just cause" hereunder if the Employee previously exercised
any of the cure rights granted hereunder at any time during the twelve (12)
month period immediately preceding the event constituting "just cause". Any
termination for "just cause" will not be in limitation of any other right or
remedy the Corporation may have under this Agreement. 4.2 (a) If the Employee is
permanently disabled, the Corporation may replace the Employee either on a
temporary or permanent basis without terminating the employment of the Employee.
During the Employee's absence due to disability, the Employee will be entitled
to such insurance and other benefits as may be provided for pursuant to the
rules and agreements governing the plans providing for insurance and benefit
coverage, but will not receive salary in addition to wage loss replacement
insurance benefits. (b) For the purposes of this Article, "permanent disability"
means any physical or mental incapacity, disease or affliction, as determined by
a legally qualified medical practitioner selected by the Corporation and
acceptable to the Employee, acting reasonably, which prevents the Employee to a
substantial degree from performing his obligations as an employee of the
Corporation. (c) If the Employee recovers from permanent disability, the
Corporation may offer to the Employee the position that the Employee formerly
occupied prior to the Employee's permanent disability or such other comparable
position that the Corporation in its sole discretion determines. If no other
position is offered by the Corporation to the Employee, the Employee shall be
entitled to such compensation as is set out in Section 4.3(b). LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement006.jpg]
Page 6 of 10 4.3 (a) The Corporation may terminate the employment of the
Employee for reasons other than just cause by giving written notice to the
Employee of the intention to terminate his employment on the date specified in
such notice. (b) The Corporation has the discretion to terminate the employment
relationship at any time. If the Employee's employment is terminated without
just cause, the Corporation will pay to the Employee a sum equal to 52 weeks of
the Employee's then current base annual salary, plus an amount equal to the cost
of the Employee's benefits and a pro rata bonus, but excluding incentive stock
options, for a period of 52 weeks. 4.4 (a) The Corporation wishes to assure fair
treatment of senior executives of the Corporation in the event of a Change in
Control of the Corporation, and accordingly the Corporation and the Employee
agree that the Employee's entitlement to severance pay will be an amount equal
to 78 weeks of base salary plus the cost of 52 weeks' benefits other than bonus
and incentive stock options if the Employee's employment is terminated by the
Corporation or any successor corporation or person within six (6) months of a
change of control, or an amount equal to 78 weeks of base salary plus the cost
of 52 weeks' benefits other than bonus and incentive stock options if the
Employee resigns within six (6) months of a change of control; or an amount
equal to 52 weeks of base salary plus the cost of 52 weeks' benefits other than
bonus and incentive stock options if the Employee's employment is terminated by
the Corporation or any successor corporation or person between six (6) and
twelve (12) months following a change of control, or an amount equal to 52 weeks
of base salary plus the cost of 52 weeks' benefits other than bonus and
incentive stock options if the Employee resigns between six (6) and twelve (12)
months of a change of control. (b) "Change of Control" means the occurrence of
any of the following events: (i) if any individual, partnership, company,
corporation, society, or other legal entity (a "Person"), alone or together with
any other Persons with whom it is acting jointly or in concert, becomes the
beneficial owner of, or acquires the power to exercise control or direction
over, directly or indirectly, such securities (or securities convertible into,
or exchangeable for, securities) entitled to fifty percent (50%) or more of the
votes exercisable by holders of the then-outstanding securities generally
entitled to vote for the election of directors ("Voting Stock") of the
Corporation or if any Persons that previously were not acting jointly or in
concert commence acting jointly or in concert and together beneficially own, or
have the power to exercise control or direction over, securities entitled to
more than fifty percent (50%) of the votes, exercisable by Holders of Voting
Stock of the Corporation, and such Persons did not at the date hereof own or
otherwise exercise control over fifty percent (50%) or more of the votes
exercisable by holders of voting stock, nor have rights of conversion which, if
exercised, would permit such Persons to own or control such a percentage of
votes; (ii) the Corporation is merged, amalgamated or consolidated into or with
another Person and, as a result of such business combination, securities
entitled to more than fifty percent (50%) of the votes, exercisable by holders
of the Voting Stock of the Corporation or of such Person into which the Voting
Stock of the Corporation is converted in or immediately after such transaction
are held by a Person alone or together with any other persons with whom it is
acting jointly or in concert and such Person, together with those with whom it
is acting jointly or in concert, held securities representing less than fifty
percent (50%) of the votes LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement007.jpg]
Page 7 of 10 exercisable by the holders of the Voting Stock of the Corporation
immediately prior to such transaction; (iii) the capital of the Corporation is
reorganized and, as a result of such reorganization, securities entitled to more
than fifty percent (50%) of the votes exercisable by the holders of the Voting
Stock of the Corporation upon or immediately after such reorganization are held
by a Person alone or together with any other Persons with whom it is acting
jointly or in concert and such Person, together with those with whom it is
acting jointly or in concert, held securities representing less than fifty
percent (50%) of the votes exercisable by the holders of the Voting Stock of the
Corporation immediately prior to such reorganization; (iv) the Corporation sells
or otherwise transfers all or substantially all of its assets to another Person
and immediately following such sale or transfer securities entitled to more than
fifty percent (50%) of the votes exercisable by the holders of the Voting Stock
of the acquiring Person are held by a Person that alone or together with any
other Person or Persons with whom it is acting jointly or in concert, and such
person, together with those with whom it is acting jointly or in concert, held
securities representing less than fifty percent (50%) of the votes exercisable
by holders of the Voting Stock of the Corporation immediately prior to such
transaction; or (v) during any period of two consecutive years, individuals
("Incumbent Directors") who at the beginning of any such period constitute the
directors of the Corporation cease for any reason to constitute at least a
majority thereof. For purposes of this clause (v): (A) each director who, during
any such period, is elected or appointed as a director of the Corporation with
the approval of at least a majority of the Incumbent Directors will be deemed to
be an Incumbent Director; (B) an "Incumbent Director" does not include a
director, elected or appointed pursuant to an agreement (in respect of such
election or appointment) with another Person that deals with the Corporation at
arm's length, or as part of or related to an amalgamation, a merger or a
consolidation of the Corporation into or with another person, a reorganization
of the capital of the Corporation or the acquisition of the Corporation as a
result of which securities entitled to less than fifty (50%) percent of the
votes exercisable by holders of the then-outstanding securities entitled to
Voting Stock of the Corporation or such Person into which the Voting Stock of
the Corporation is converted on or immediately after such transaction are held
in the aggregate by Persons who were holders of Voting Stock of the Corporation
immediately prior to such transaction; and (C) references to the Corporation
shall include successors to the Corporation as a result of any amalgamation,
merger, consolidation or reorganization of the Corporation into or with another
body corporate or other legal Person. LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement008.jpg]
Page 8 of 10 5. MISCELLANEOUS 5.1 Binding Agreement This Agreement shall be
binding on the parties hereto and their respective successors in interest but,
subject as hereinafter provided, shall not be assignable by either such party
except the Corporation shall be entitled to assign this Agreement to any
continuing or successor corporation resulting from any amalgamation,
consolidation, merger or arrangement with one or more affiliates of the
Corporation. This Agreement and all rights of the Employee hereunder shall
endure to the benefit of and be enforceable by the Employee's heirs, executors,
administrators or other legal personal representatives. 5.2 Notices Any notice
or other communication required or permitted to be given or made hereunder shall
be in writing and shall be well and sufficiently given or made if: (a) enclosed
in a sealed envelope and delivered in person to the party hereto to whom it is
addressed at the relevant address set forth below; or (b) sent by electronic
communication; if to the Corporation addressed to it at: c/o U.S. Concrete, Inc.
331 N. Main Street Euless, TX 76039 Attention: Ronnie Pruitt, Senior Vice
President and COO and if to the Employee, addressed to him at: 4720 Rutland Road
West Vancouver, BC V7W 1G7 and thereafter at such residence in British Columbia
as notified to the Company Any notice or other communication so given or made
shall be deemed to have been given or made and to have been received on the day
of delivery, if delivered, and on the day of sending, if sent by electronic
communication (provided such delivery or sending is during normal business hours
on a business day and, if not, then on the first business day thereafter).
Either party hereto may change his or its address for notice by notice to the
other party hereto given in the manner aforesaid. 5.3 Modification and Waiver No
provision of this Agreement may be modified or amended unless such modification
or amendment is authorized by the Board and is agreed to in writing, signed by
the Employee and the Corporation. No waiver by either party hereto of any breach
by the other party hereto of any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the time or any prior or subsequent time. This
Employment Agreement replaces any prior Employment Agreements and no agreement
or representations, oral or otherwise, express or implied, with respect to the
employment of the Employee by the Corporation have been made by either party
which are not set forth expressly in this Agreement. LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement009.jpg]
Page 9 of 10 5.4 Mitigation The Employee shall not be required to mitigate any
damages he may suffer by reason of the termination of his employment hereunder
by the Corporation pursuant to Section 4.3 hereof nor shall any rights or
benefits required to be provided to the Employee hereunder be terminated or
reduced as a result of his employment by another employer, except to the extent
specifically provided for in this Agreement. 5.5 Acknowledgement The Employee
acknowledges and agrees that the payment contemplated in Section 4.3 hereof
include his entitlement, if any, to payment in lieu of notice, severance pay or
damages under applicable employment standards legislation, common law or any
other entitlement at law arising out of the termination of his employment. 5.6
Survival of Obligations The obligations of the parties hereunto pursuant to
Sections 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 3.4, 4.2, 4.3, 4.4, and 5.1 to 5.13 of
this Agreement shall survive the termination of the Employee's employment
hereunder. 5.7 Entire Agreement This Agreement contains all the terms and
conditions agreed upon by the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings with respect
thereto, including the Employee’s prior employment agreement made July 11th,
2014 and amended by letter dated July 17th, 2015.. 5.8 Law Governing This
Agreement shall be subject to and governed by the laws of the Province of
British Columbia. 5.9 Mediation and Arbitration The parties agree to attempt to
resolve all disputes arising out of or in connection with this Agreement,
including its existence and validity or its breach or termination by either
party, by structured negotiation with the assistance of a mediator agreed to by
the parties or failing agreement, appointed by the British Columbia
International Commercial Arbitration Centre under its commercial mediation
rules. If the dispute cannot be settled within a period of thirty (30) days
after the mediator has been appointed, or such longer period agreed to by the
parties, the dispute shall be referred to and finally resolved by arbitration in
Vancouver, British Columbia pursuant to the terms of the British Columbia
Commercial Arbitration Act. The arbitral tribunal shall be comprised of a single
arbitrator agreed upon by the parties. If the parties are unable to agree to the
appointment of an arbitrator within fifteen (15) days of delivery of a request
for arbitration by either party to the other, a request for appointment of the
arbitrator may be made to the Executive Director of the British Columbia
International Commercial Arbitration Centre. If for any reason the Executive
Director is unable to make the appointment requested, a request shall be made
for appointment of the arbitrator to the Supreme Court of British Columbia.
LEGAL*45321078.2



--------------------------------------------------------------------------------



 
[sdagreement010.jpg]
Page 10 of 10 Each party shall bear its own costs of legal representation and
assistance. All other costs, including the fees and expenses of the mediator,
the arbitrator and administrative fees and charges, shall be shared equally by
the parties. 5.10 Time of Essence Time shall be of the essence of this
Agreement. 5.11 Invalidity The invalidity, illegality or unenforceability of any
provision hereof shall not in any way affect or impair the validity, legality or
enforceability of the remaining provisions hereof. 5.12 Currency All dollar
amounts referred to herein are Canadian dollars. 5.13 Headings The headings
contained herein are for reference purposes only and shall not in any way affect
the construction or interpretation of this Agreement. IN WITNESS WHEREOF the
parties hereto have executed this Agreement as of the date first written above.
POLARIS MATERIALS CORPORATION Per: : Ronnie Pruitt Director WITNESS: Name: SCOTT
WILLIAM DRYDEN LEGAL*45321078.2



--------------------------------------------------------------------------------



 